Opinion issued November 10, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00742-CV
———————————
MILES
MARKS, TRUSTEE, Appellant
V.
HELMUT ALBERTS AND ALL OTHER
OCCUPANTS, Appellees

 

 
On Appeal from County Civil Court at Law No. 3 
Harris County, Texas

Trial Court Cause No. 852,747
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss any other pending motions as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Sharp.